Citation Nr: 0729224	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-33 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for chronic 
inflammatory demyelinating polyneuropathy (CIDP).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A chronic low back disorder was not present in service or 
manifested until years following the veteran's separation 
from active duty, and the veteran's current low back 
disability is not etiologically related to service.  

2.  CIPD was not present during service or manifested until 
years following the veteran's separation from active duty, 
and it is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the low back disability during such service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  CIPD was not incurred in or aggravated by active service, 
and its incurrence or aggravation during such service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§  3.303, 3.307, 3.309 (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  
The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in February 2005, subsequent to 
its initial adjudication of the claims.  In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claims in a letter 
mailed in May 2006.  

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).   The record does reflect that the 
RO readjudicated the claims after the receipt of all 
pertinent evidence.  There is no indication in the record or 
reason to believe that any ultimate decision of the RO would 
have been different had complete VCAA notice been provided at 
an earlier time. Moreover, as explained below, the Board has 
determined that service connection is not warranted for 
either of the claimed disabilities.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claim is clearly no more than harmless error.

The Board also acknowledges that the veteran has not been 
afforded a VA examination in response to his claims but has 
determined that no such examination is required in this case 
because the medical evidence of record is sufficient to 
decide the claims and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
either claim.  In this regard, the Board notes that any 
medical nexus evidence resulting from such an examination 
would necessarily be based on history provided by the veteran 
that the Board has determined, for the reasons discussed 
below, to be unreliable. 

The record reflects that the originating agency has obtained 
the veteran's service medical records and post-service 
treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis or 
an organic disease of the nervous system to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Low Back Disability

The veteran contends that he incurred a low back disability 
during active duty service.  Service medical records are 
negative for evidence of a low back disorder and the report 
of examination for discharge in March 1968 shows that the 
veteran's spine was found to be normal upon clinical 
examination.  In addition, while the veteran has claimed that 
he was hospitalized in 1966 due to his low back disability, 
the Board notes that medical records from the William 
Beaumont Army Hospital show that the veteran received 
treatment in August 1966 for allergic laryngeal edema; no 
other condition was noted.  Moreover, in his original claim 
for VA benefits, received in May 1980, the veteran claimed 
entitlement to non service-connected pension on the basis of 
a back injury sustained in May 1970.  He made no reference to 
a service injury and did not allege that his back condition 
was connected to service.

Although the post-service medical evidence of record shows 
that the veteran currently has a low back disability, there 
is no post-service medical evidence of a back disorder until 
several years after the veteran's discharge from service or 
of a nexus between the veteran's current back disability and 
his military service.  
In this regard, the Board notes that the medical evidence of 
record shows that the veteran has had numerous post-service 
low back injuries.  In fact, the first instance of the 
veteran claiming that his low back condition originated 
during service was in October 2003, when he submitted his 
claim for service connection.  While the veteran did report 
experiencing low back pain in 1968 during a period of 
hospitalization in August 1973, he did not relate it to his 
active duty service and all other private treatment records 
dating from the mid-1970s show that the veteran consistently 
reported that his low back disability and associated left leg 
pain and numbness began with a post-service injury.  In the 
Board's opinion, the statements made by the veteran for 
compensation purposes 35 years following his discharge from 
service are not reliable as they are inconsistent with the 
history reported for clinical purposes that his back 
condition originated with a post-service injury in the 1970s.

The evidence of a nexus between the veteran's current back 
disability and his military service is limited to the 
veteran's own statements, which as noted above, the Board has 
found to be unreliable.  In any event, the veteran's 
statements are not competent evidence of the alleged nexus 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim.


CIDP

The veteran claims that his CIPD was incurred as a result of 
his active duty service.  Service medical records are 
negative for evidence of this disorder, and the report of 
examination for discharge in March 1968 shows that the 
veteran's upper and lower extremities and his neurologic 
status were found to be normal on clinical evaluation.  
Although the post-service medical evidence of record shows 
that the veteran currently has CIPD, there is no post-service 
medical evidence of this disorder until many years after the 
veteran's discharge from service or of a nexus between the 
this disorder and the veteran's military service.  In this 
regard, the Board notes that the veteran was initially 
diagnosed with CIPD in January 2003, more than 30 years after 
his separation from active duty.  While the veteran was 
treated for pain and numbness of his left leg prior to being 
diagnosed with CIPD, the earlier symptoms were attributed to 
his low back disability, which, as noted above, is not 
entitled to service connection.  In any event, the record 
contains no medical evidence linking the veteran's CIPD to 
his military service. 

In essence, the evidence of a nexus between the veteran's 
CIPD and his military service is limited to the veteran's own 
statements.  As noted above, this is not competent evidence 
of the alleged nexus since laypersons are not qualified to 
render an opinion concerning medical causation.  Accordingly, 
the Board must conclude that the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for CIPD is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


